Counsel for appellant contend that, under Section 11571, General Code, a bill of exceptions is not necessary in a case in which the entry of judgment shows that the case was tried on an agreed statement of facts which was filed with the papers in the case.
The journal entry of the Court of Appeals in the instant case recites that the cause was "heard on the pleadings,evidence and stipulation of fact." (Emphasis supplied.) Section 11571, General Code, does not apply to a case which was heard on the evidence and an agreed statement or stipulation of facts.
There being no bill of exceptions in the instant case, the record is insufficient for review and the judgment of the Court of Appeals is therefore affirmed. Townsend v. Harrison, 58 Ohio St. 398,  50 N.E. 985; Tenesy v. City of Cleveland, 133 Ohio St. 251,  13 N.E.2d 122.
Judgment affirmed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 630